                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


Wanyah Mayfield,                           )       CASE NO.: 5:17CV2642
                                           )
       Plaintiff,                          )       JUDGE JOHN ADAMS
                                           )
v.                                         )
                                           )
FedEx Supply Chain Transportation          )
Management, LLC, et al.,                   )       OPINION AND ORDER
                                           )
                                           )
       Defendants.                         )


       Pending before the Court is Defendants’ motion to dismiss this matter for want of

prosecution. The motion is GRANTED.

       Plaintiff Wanyah Mayfield filed her complaint with the assistance of counsel on

December 19, 2017. The Court conducted a case management conference on April 25,

2018. Discovery was set to close on October 25, 2018. On June 6, 2018, Mayfield’s

counsel sought to withdraw. The Court conducted a telephonic status conference and

granted the motion on June 27, 2018. At that time, the Court granted a stay of discovery

and deadlines for 30 days to allow Mayfield to obtain new counsel. On August 1, 2018,

Defendants requested a status conference and indicated that no new counsel had

contacted them and that discovery requests remained outstanding.
       The Court conducted a second telephonic conference on August 29, 2018. At that

time, the Court gave Mayfield a final 30 days to obtain counsel and once again stayed the

deadlines in this matter. Mayfield was warned that failure to being prosecuting this

matter could result in its dismissal. The Court also scheduled an additional telephonic

conference for September 27, 2018. Mayfield began the September 27, 2018 hearing on

the phone with the Court and defense counsel. Very early in the proceeding, Mayfield

left the call. There was no indication that Mayfield had any technical problems, nor did

she contact the Court at any time thereafter to suggest that there were technical problems.

Numerous attempts were made to reach Mayfield after she disconnected, but no call was

answered by Mayfield.

       On October 3, 2018, Defendants moved to dismiss this matter for want of

prosecution. In support, Defendants indicated that despite the Court’s stay coming to an

end, Mayfield has failed to engage in any discovery and has refused to contact defense

counsel in any manner. It has been an additional 90 days since the filing of Defendants’

motion, and the docket reflects that no action has been taken by Mayfield in any capacity.

       “Although this court prefers that claims be adjudicated on their merits, dismissal

is appropriate when a pro se litigant has engaged in a clear pattern of delay. Holt v. Pitts,

619 F.2d 558, 562 (6th Cir. 1980).” Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991).

Herein, the Court gave Mayfield multiple extensions to allow her to seek counsel, and the

Court repeatedly expressed to Mayfield that her complaint could be dismissed if it were

not prosecuted.    In return, Mayfield appears to have voluntarily left a scheduled

telephonic conference and refused all communication thereafter. Accordingly, dismissal

for want of prosecution is appropriate.
       Defendants’ motion is granted. This matter is hereby dismissed with prejudice for

want of prosecution.

       IT IS SO ORDERED.



DATED: January 25, 2019                        ____/s/ Judge John R. Adams_______
                                               JUDGE JOHN R. ADAMS
                                               UNITED STATES DISTRICT COURT
